                                                                   f\flEfi✓IO   ENDORSED

Donald D. duBoulay                                          305 Broadway, Suite 602
 Attorney at Law                                            New York, NY 10007

Telephone: (212) 966-3970
Fax:       (212) 941-7108
E-mail:   dondubesg@aol.com

                                                            January 14, 2020
                                                                                 -    - -- ~
The Honorable Andrew L. Carter
United States District Judge                                      USOCSDNY
United States Courthouse                                          DOCUMENT
                                                                  ELECTRONICALLY FILED
40 Foley Square                                                   DOC#: _ _ _ _ _ _ __
New York, New York 10007                                          DATE FILED: /-/6-2. C

Re: United States v. Malik Breedlove
      19 Cr. 846 (ALC)

Dear Judge Carter:

       I represent Malik Breedlove in the above referenced Indictment pending
before the Court. I write to respectfully request that the Court schedule a bail
application in this matter. Mr. Breedlove was presented in this district on
December 12, 2019 and a consent Order of detention was ordered. There has not
been a previous bail application.

       Mr. Breedlove is currently charged in a one count Indictment with conspiring
to distribute narcotics in violation of 21 U.S.C. 841 (b) (1) (A).

                LAW GOVERNING PRE-TRIAL RELEASE

        The Eighth Amendment to the United States Constitution prohibits excessive bail. U.S.
Const. amend. VIII. In accordance with this mandate, the Bail Reform Act of 1984, 18 U.S.C.
§3141 et seq. (hereinafter the Act), requires a defendant's release pending trial "unless the
judicial officer determines that such release will not reasonably assure the appearance of the
person as required or will endanger the safety of any other person or community." 18 U.S.C.
§3142 (b); see also United States v. Sabhnani, 493 F.3d 63, 74-75 (2d Cir.2007), "Because the
law generally favors bail release, the [G]overnment carries a dual burden in seeking pre-trial
detention." Sabhnani, 493 F.3d at 75. First, detention if sought on the ground of dangerousness,
the Government must show by clear and convincing evidence the defendant is dangerous to
another person or to the community, If it satisfies this first requirement, the Government must
then demonstrate that no condition or combination of conditions could reasonably assure the
community's safety, 18 U.S.C. § 3142 (f). See also US. v. Dillard, 214 F.3d 88,91 (2d Cir.
2000).                                                          "
        The Bail Reform Act reflected recognition by Congress that "there was a small but
identifiable group of particularly dangerous defendants as to whom neither the imposition of
stringent release conditions nor the prospect of revocation of release can reasonably assure the
the safety of the community." United States v. Chimurenga, 760 F.2d 400,403 (2d Cir. 1985).
Case law supports the view that "it is only a limited group of offenders who should be denied
bail pending trial" Sabhnani, 493 F.3d at 75 (internal quotations omitted) See also United States
v. Shakur, 817 F.2d 189,195 (2d Cir. 1987).

        Under the Act cases involving certain offenses including an offense under 21 U.S.C. §
841, trigger a rebuttable presumption subject to further judicial findings that no condition or
combination of conditions will reasonably assure the safety of the community or reasonably
assure the defendant's continued presence. However, even in a presumption case, a defendant
bears only a limited burden of production-not a burden of persuasion -to rebut that presumption
by coming forward with evidence that he does not pose a danger to the community or a risk of
flight. When a defendant meets the limited burden of production, the presumption is rebutted
and is merely a factor to be considered among all the factors to be considered by the court. The
Government retains its burden of persuasion to establish by clear and convincing evidence that
no condition or combination of conditions will reasonably assure the safety of the community
and that defendant's continued presence cannot be reasonably assured by reasonably imposed
conditions by a preponderance of the evidence. United States v. Mercedes, 254 F.3d 433,436
(2d Cir. 2001).

        To find danger by clear and convincing evidence requires proof that "the evidence
support such a conclusion with a high degree of certainty." Chimurenga, 760 F.2d at 405
quoting Addington v. Texas, 441 U.S. 418,431 (1979). Only where there is a strong probability
that a person will commit additional crimes if released may the need to protect the community
become sufficiently compelling that detention is, on balance appropriate. United States v.
Colombo, 777 F.2d 96, 98-99.

        Under 18 U.S.C. 3142 (g) the Court must take into account the following information
when determining whether conditions exist which will reasonably assure the continued presence
of the defendant and the degree of danger posed to the community.

               (1) The nature and circumstance of the offense charged;
               (2) The weight of the evidence
               (3) The history and characteristics of the person, etc.

                                ARGUMENT

       The one count Indictment alleges that Mr. Breedlove was a street level
trafficker. In the hierarchy assigned in the Indictment he is at the lowest level. It is
noted that Mr. Breedlove has an open felony drug matter pending in State court. In
that matter Mr. Breedlove was released on bail. It should also be noted that Mr.
Breedlove appeared at all of his court appearances without fail.
    '\

.
                The proposed bail package would be a significant bond in the amount of
         $100,000.00 co-signed by Mr. Breedlove's uncle Calvin Stepney a driver for the
         Department of Transportation with an income of $90,000.00. Mr. Stepney will allow
         Malik to reside with him during the pendency of the case should the Court require
         home detention with electronic monitoring. Salima Breedlove, a cousin will also
         sign a bond. Ms. Breedlove is employed by TD bank and has an income of
         $ 51,000.00. A third surety would be James Nixon Mr. Breedlove's putative father
         in law. He is a security guard and has an Income of over $20,000.00

                Therefore it is respectfully requested that the Court set this matter down for
         a bail review hearing at a date convenient to the court.



                                                              Respectfully submitted,

                                                              /s/
                                                              Donald duBoulay

         cc: Juliana Murray, Esq. AUSA (via ECF)
             Louis A. Pellegrino, Esq. AUSA (via ECF)
